                                                                                                                                                 6/14/19 4:55PM




Fill in this information to identify your case:

United States Bankruptcy Court for the:

MIDDLE DISTRICT OF TENNESSEE

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Pain MD, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed          DBA PainMD Pain & Wellness Clinics
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  725 Coolsprings Boulevard, Suite 550                            P.O. Box 1226
                                  Franklin, TN 37067                                              Franklin, TN 37065
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Williamson                                                      Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       N/A


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




              Case 3:19-bk-03841                  Doc 1     Filed 06/14/19 Entered 06/14/19 16:56:00                               Desc Main
Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 1
                                                            Document     Page 1 of 63
                                                                                                                                                       6/14/19 4:55PM

Debtor    Pain MD, LLC                                                                                  Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                     Relationship
                                                  District                                 When                              Case number, if known




               Case 3:19-bk-03841                    Doc 1       Filed 06/14/19 Entered 06/14/19 16:56:00                                      Desc Main
Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
                                                                 Document     Page 2 of 63
                                                                                                                                                         6/14/19 4:55PM

Debtor   Pain MD, LLC                                                                              Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




             Case 3:19-bk-03841                  Doc 1       Filed 06/14/19 Entered 06/14/19 16:56:00                                  Desc Main
Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                      page 3
                                                             Document     Page 3 of 63
                                                                                                                                                     6/14/19 4:55PM

Debtor    Pain MD, LLC                                                                             Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      June 14, 2019
                                                  MM / DD / YYYY


                             X   /s/ Michael Kestner                                                      Michael Kestner
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Robert J. Mendes                                                      Date June 14, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Robert J. Mendes 017120
                                 Printed name

                                 Waypoint Law PLLC
                                 Firm name

                                 346 21st Avenue North
                                 Nashville, TN 37203
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     615.209.7477                  Email address      bmendes@waypointlaw.com

                                 017120 TN
                                 Bar number and State




              Case 3:19-bk-03841                Doc 1       Filed 06/14/19 Entered 06/14/19 16:56:00                                 Desc Main
Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                                                            Document     Page 4 of 63
                                                                                                                                                6/14/19 4:55PM




 Fill in this information to identify the case:

 Debtor name         Pain MD, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF TENNESSEE

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          June 14, 2019                           X /s/ Michael Kestner
                                                                       Signature of individual signing on behalf of debtor

                                                                       Michael Kestner
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy




            Case 3:19-bk-03841                        Doc 1          Filed 06/14/19 Entered 06/14/19 16:56:00                   Desc Main
                                                                     Document     Page 5 of 63
                                                                                                                                                                                                      6/14/19 4:55PM


 Fill in this information to identify the case:

 Debtor name            Pain MD, LLC

 United States Bankruptcy Court for the:                       MIDDLE DISTRICT OF TENNESSEE

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        2,882,069.55

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        2,882,069.55


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $            82,334.50


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $            74,542.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$       12,928,935.81


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         13,085,812.31




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
             Case 3:19-bk-03841                                   Doc 1             Filed 06/14/19 Entered 06/14/19 16:56:00                                                           Desc Main
                                                                                    Document     Page 6 of 63
                                                                                                                                                   6/14/19 4:55PM


 Fill in this information to identify the case:

 Debtor name         Pain MD, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF TENNESSEE

 Case number (if known)
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                   12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                Current value of
                                                                                                                                    debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                          Last 4 digits of account
                                                                                                         number
                   Wells Fargo Bank (PainMD Corporate)
                   1712 West End Avenue, 2nd Floor,
           3.1.    Nashville, TN 37203                                                                   4100                                     $5,110.84


                   SunTrust Bank (Kingsport)
                   731 Cool Springs Blvd., Franklin, TN
           3.2.    37067                                                                                 4028                                       $529.35


                   SunTrust Bank (Lawrenceburg)
                   731 Cool Springs Blvd., Franklin, TN
           3.3.    37067                                                                                 4010                                       $269.61


                   SunTrust Bank (Mt. Juliet)
                   731 Cool Springs Blvd., Franklin, TN
           3.4.    37067                                                                                 6902                                     $5,693.65


                   Capital Bank (Greeneville)
                   P.O. Box 1120, Greeneville, TN
           3.5.    37744-1120                                                                            7085                                     $1,189.75


                   Wells Fargo Bank (Bristol, VA)
                   1712 West End Avenue, 2nd Floor,
           3.6.    Nashville, TN 37203                                                                   8082                                       $286.65




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                            page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
            Case 3:19-bk-03841                        Doc 1          Filed 06/14/19 Entered 06/14/19 16:56:00                       Desc Main
                                                                     Document     Page 7 of 63
                                                                                                                                       6/14/19 4:55PM



 Debtor           Pain MD, LLC                                                                 Case number (If known)
                  Name

                    Wells Fargo Bank (Christiansburg, VA)
                    1712 West End Avenue, 2nd Floor,
           3.7.     Nashville, TN 37203                                                                      1727                       $817.15


                    Wells Fargo Bank (Concord, NC)
                    1712 West End Avenue, 2nd Floor,
           3.8.     Nashville, TN 37203                                                                      1743                       $958.81


                    Wells Fargo Bank (High Point, NC)
                    1712 West End Avenue, 2nd Floor,
           3.9.     Nashville, TN 37203                                                                      1750                       $482.83


                    Wells Fargo Bank (Mount Airy, NC)
           3.10 1712 West End Avenue, 2nd Floor,
           .    Nashville, TN 37203                                                                          1768                     $1,502.69



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                     $16,841.33
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit
                    Prepaid insurances (General liability, malpractice liability, property, auto and workers
           7.1.     compensation)                                                                                                     $5,000.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                      $5,000.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                            977,331.13   -                                0.00 = ....          $977,331.13
                                              face amount                        doubtful or uncollectible accounts




           11b. Over 90 days old:                               144,111.00   -                               0.00 =....           $144,111.00
                                              face amount                        doubtful or uncollectible accounts



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                             page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
            Case 3:19-bk-03841                        Doc 1          Filed 06/14/19 Entered 06/14/19 16:56:00               Desc Main
                                                                     Document     Page 8 of 63
                                                                                                                                          6/14/19 4:55PM



 Debtor         Pain MD, LLC                                                                  Case number (If known)
                Name


 12.       Total of Part 3.                                                                                                     $1,121,442.13
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     Subaru Legacy (2012) VIN
                     4S3BMCC67C3019369; Original Cost:
                     $24,750.00                                                             $0.00                                        Unknown


           47.2.     Subaru Legacy (2013) VIN
                     4S3BMCC63D3036591; Original Cost:
                     $25,411.76                                                             $0.00                                        Unknown


           47.3.     Subaru Legacy (2015) VIN
                     4S3BNBC68F3074960; Original Cost:
                     $25,683.73                                                             $0.00                                        $6,849.08


           47.4.     Subaru Legacy (2015) VIN
                     4S3BNBC62F3076297; Original Cost:
                     $25,928.47                                                             $0.00                                        $6,914.31


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 3:19-bk-03841                        Doc 1          Filed 06/14/19 Entered 06/14/19 16:56:00                Desc Main
                                                                     Document     Page 9 of 63
                                                                                                                                 6/14/19 4:55PM



 Debtor         Pain MD, LLC                                                                 Case number (If known)
                Name



            47.5.    Subaru Legacy (2016) VIN
                     4S3BNBC6XG3020450; Original Cost:
                     $25,885.43                                                             $0.00                               $7,765.78


            47.6.    Mercedes Cargo Van (2016) VIN
                     WD3PG2EA4G3090814; Original Cost:
                     $36,082.59                                                             $0.00                             $14,072.08


            47.7.    Subaru Outback (2016) VIN
                     4S4BSBNC7G3360341; Original Cost:
                     $28,786.27                                                             $0.00                             $12,474.09


            47.8.    Subaru Legacy (2016) VIN
                     4S3BNAC68G3064182; Original Cost:
                     $26,416.38                                                             $0.00                             $12,210.75



 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)

 51.        Total of Part 8.                                                                                              $60,286.09
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                       page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
            Case 3:19-bk-03841                        Doc 1           Filed 06/14/19 Entered 06/14/19 16:56:00        Desc Main
                                                                     Document      Page 10 of 63
                                                                                                                                                  6/14/19 4:55PM



 Debtor         Pain MD, LLC                                                                   Case number (If known)
                Name



                                                                                                                                     Current value of
                                                                                                                                     debtor's interest


 71.       Notes receivable
           Description (include name of obligor)
           Receivable from Michael Kestner -                                  178,500.00 -                                  0.00 =
           owner of MedManagement Inc. which                            Total face amount    doubtful or uncollectible amount
           is an 80% owner of PainMD, LLC.
           Funds ($250,000) were borrowed
           from PainMD on October 15, 2015
           and the remaining balance as of the
           current date is reflected.                                                                                                         $178,500.00


           Note receivable from Titan                                       1,500,000.00 -                                  0.00 =
           Management Partners, LLC (Sale of                            Total face amount    doubtful or uncollectible amount
           the North Carolina 4 clinic assets as
           of February 1, 2019 - note is payable
           monthly over 36 months - payments
           to begin in April 2019 but any
           payments are being held in escrow
           pending the outcome of the Federal
           Civil Action lawsuit against PainMD,
           LLC.)                                                                                                                            $1,500,000.00


           Note receivable from Rinova The                                  1,250,000.00 -                        1,250,000.00 =
           Wellness Group, P,C, (Sale of the                            Total face amount    doubtful or uncollectible amount
           Tennessee 4 clinic assets as of
           February 1, 2019 -
           note is payable monthly over 36
           months - payments were to begin in
           April 2019 but no payments have
           been made due to actions taken by
           the Medicare Unified Program
           Integrity Contractor for suspension
           of Medicare reimbursements to the
           Rinova clinics. All Rinova clinics
           ceased operations as of May 8, 2019
           due to insufficient funds for
           continued operations.)
           COLLECTIBILITY OF THIS NOTE IS
           HIGHLY DOUBTFUL.                                                                                                                            $0.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                        page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case 3:19-bk-03841                        Doc 1           Filed 06/14/19 Entered 06/14/19 16:56:00                       Desc Main
                                                                     Document      Page 11 of 63
                                                                                                                                              6/14/19 4:55PM



 Debtor         Pain MD, LLC                                                                   Case number (If known)
                Name

           Note receivable from Cadence                                     1,000,000.00 -                        1,000,000.00 =
           Consulting, LLC (Sale of clinic assets                       Total face amount    doubtful or uncollectible amount
           of the 2 Virginia clinics as of
           February 2,
           2019. Rinova owned the medical
           practice and Cadence was
           contracted as the management entity
           with responsibility for all
           non-medical decisions of opertional
           activity and was at financial risk for
           profits or losses. Note payments
           were to begin in April 2019 but no
           payments have been made due to the
           actions taken by the Medicare
           Unified Program Integrity Contractor
           for suspension of Medicare
           reimbursements to the Rinova
           clinics. All Rinova clinics ceased
           operations as of May 8, 2019 due to
           insufficient funds for continued
           operations.) COLLECTIBILITY OF
           THIS NOTE IS HIGHLY DOUBTFUL.                                                                                                           $0.00



 72.       Tax refunds and unused net operating losses (NOLs)
           Description (for example, federal, state, local)

 73.       Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                          $1,678,500.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
            Case 3:19-bk-03841                        Doc 1           Filed 06/14/19 Entered 06/14/19 16:56:00                     Desc Main
                                                                     Document      Page 12 of 63
                                                                                                                                                                          6/14/19 4:55PM



 Debtor          Pain MD, LLC                                                                                        Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $16,841.33

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                   $5,000.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                 $1,121,442.13

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $60,286.09

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +              $1,678,500.00

 91. Total. Add lines 80 through 90 for each column                                                         $2,882,069.55            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $2,882,069.55




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
             Case 3:19-bk-03841                            Doc 1          Filed 06/14/19 Entered 06/14/19 16:56:00                                        Desc Main
                                                                         Document      Page 13 of 63
                                                                                                                                                             6/14/19 4:55PM


 Fill in this information to identify the case:

 Debtor name         Pain MD, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF TENNESSEE

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
       DeLage Landen Financial
 2.1                                                  Describe debtor's property that is subject to a lien                   $19,798.15                      $0.00
       Services, Inc.
       Creditor's Name                                Ziehm Solo C-Arm (Cookeville Clinic);
       Lease Direct                                   Currently in process of taking possession of
       1111 Old Eagle School                          equipment under lease.
       Road
       Wayne, PA 19087
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       3/26/2015-3/26/2020                               Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       1651
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       DeLage Landen Financial
 2.2                                                                                                                         $39,542.60                      $0.00
       Services, Inc.                                 Describe debtor's property that is subject to a lien
       Creditor's Name                                Digital X-Ray machine (Stored at Kelly
       (Lease Direct) 1111 Old                        X-Ray); Currently in process of taking
       Eagle School Roa                               possession of equipment under lease.
       Wayne, PA 19087
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2/17/2017-2/17/2021                               Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       6310

Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 3:19-bk-03841                        Doc 1           Filed 06/14/19 Entered 06/14/19 16:56:00                                Desc Main
                                                                     Document      Page 14 of 63
                                                                                                                                                       6/14/19 4:55PM


 Debtor       Pain MD, LLC                                                                             Case number (if know)
              Name

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       DeLage Landen Financial
 2.3                                                                                                                           $17,893.75              $0.00
       Services, Inc.                                 Describe debtor's property that is subject to a lien
       Creditor's Name                                PACS - software (Corporate office); Currently
       Lease Direct                                   in process of taking possession of equipment
       1111 Old Eagle School                          under lease.
       Road
       Wayne, PA 19087
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       1/24/2017-1/24/2021                               Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5890
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   First Data Global Leasing                      Describe debtor's property that is subject to a lien                      $5,100.00              $0.00
       Creditor's Name                                Credit card and check swiping equipment
                                                      lease.
       4000 Coral Ridge Drive
       Coral Springs, FL 33065
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       10/28/2015-10/30/2019                             Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0997
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   RJ Young                                       Describe debtor's property that is subject to a lien                          $0.00        Unknown
       Creditor's Name                                Copier machine lease for clinic locations and
                                                      corporate office - base lease plus charge for
       809 Division Street                            volume of copies
       Nashville, TN 37203
       Creditor's mailing address                     Describe the lien



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 3:19-bk-03841                        Doc 1           Filed 06/14/19 Entered 06/14/19 16:56:00                              Desc Main
                                                                     Document      Page 15 of 63
                                                                                                                                                           6/14/19 4:55PM


 Debtor       Pain MD, LLC                                                                             Case number (if know)
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       4/12/2016-4/12/2020                               Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.               $82,334.50

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 3:19-bk-03841                        Doc 1           Filed 06/14/19 Entered 06/14/19 16:56:00                              Desc Main
                                                                     Document      Page 16 of 63
                                                                                                                                                                           6/14/19 4:55PM


 Fill in this information to identify the case:

 Debtor name         Pain MD, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF TENNESSEE

 Case number (if known)
                                                                                                                                                            Check if this is an
                                                                                                                                                            amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                           12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $74,542.00         $74,542.00
           Lisabeth Williams, M.D.                                   Check all that apply.
           103 Generals Retreat Place                                   Contingent
           Franklin, TN 37064                                           Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           Year 2018 through Jan. 2019                               Unpaid compensation
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                      $200.00
           Access Climate Controlled Storage                                           Contingent
           P. O. Box 1225                                                              Unliquidated
           Tullahoma, TN 37388                                                         Disputed
           Date(s) debt was incurred May 2019
                                                                                   Basis for the claim:     Basis for the claim: Storage unit rental
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?           No   Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    Unknown
           Aetna                                                                       Contingent
           29406 Reliable Parkway                                                      Unliquidated
           Chicago, IL 60686-0294
                                                                                       Disputed
           Date(s) debt was incurred Various dates
                                                                                                 Basis for the claim: Refund requests for denials,
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   overpayments or medical necessities
                                                                                   Is the claim subject to offset?           No   Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                            page 1 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   51495                                           Best Case Bankruptcy
             Case 3:19-bk-03841                       Doc 1           Filed 06/14/19 Entered 06/14/19 16:56:00                                              Desc Main
                                                                     Document      Page 17 of 63
                                                                                                                                                              6/14/19 4:55PM


 Debtor       Pain MD, LLC                                                                            Case number (if known)
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Aetna, Inc.                                                           Contingent
          Attn: Cotiviti Healthcare, Hillcrest III                              Unliquidated
          731 Arbor Way, Suite 150
          Blue Bell, PA 19422                                                   Disputed

          Date(s) debt was incurred Various dates                                          Basis for the claim: Refund requests for denials,
                                                                             Basis for the claim:
                                                                             overpayments or medical necessities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $180.00
          All American Storage                                                  Contingent
          2009 Fisk Road                                                        Unliquidated
          Cookeville, TN 38506                                                  Disputed
          Date(s) debt was incurred May 2019
                                                                             Basis for the claim:    Basis for the claim: Storage unit rental
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $510.01
          American Express                                                      Contingent
          P.O. Box 650448                                                       Unliquidated
          Dallas, TX 75265-0448                                                 Disputed
          Date(s) debt was incurred March - April 2019
                                                                             Basis for the claim:    Basis for the claim: Credit card charges
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Anthem HealthKeepers Plus                                             Contingent
          P.O. Box 62427                                                        Unliquidated
          Attn: Cost Containment Unit
          Virginia Beach, VA 23466-2427                                         Disputed

          Date(s) debt was incurred Various dates                                          Basis for the claim: Refund requests for denials,
                                                                             Basis for the claim:
                                                                             overpayments or medical necessities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $15,587.45
          AT&T-IL                                                               Contingent
          PO Box 5019                                                           Unliquidated
          Carol Stream, IL 60197-5019                                           Disputed
          Date(s) debt was incurred February 2019
                                                                             Basis for the claim:    Basis for the claim: Services provided
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $69.69
          Averus                                                                Contingent
          1800 Nations Drive #215                                               Unliquidated
          Gurnee, IL 60031                                                      Disputed
          Date(s) debt was incurred February 2019
                                                                             Basis for the claim:    Basis for claim: on-site fire extinguisher inspections
          Last 4 digits of account number                                    at the clinics
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,684.00
          Bioventus LLC                                                         Contingent
          PO Box 732823                                                         Unliquidated
          Dallas, TX 75373-2823                                                 Disputed
          Date(s) debt was
          incurred September          - December 2018                        Basis for the claim:    Basis for the claim: Supplies sold to company
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 2 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 3:19-bk-03841                        Doc 1           Filed 06/14/19 Entered 06/14/19 16:56:00                                     Desc Main
                                                                     Document      Page 18 of 63
                                                                                                                                                              6/14/19 4:55PM


 Debtor       Pain MD, LLC                                                                            Case number (if known)
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $79,051.43
          BizMatics, Inc.
          4010 Moorpark Avenue                                                  Contingent
          Suite 222                                                             Unliquidated
          San Jose, CA 95117                                                    Disputed
          Date(s) debt was
                                                                             Basis for the claim:    Basis for the claim: Services provided
          incurred October        2018 - January 2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Blue Cross Blue Shield of Tennessee                                   Contingent
          1 Cameron Hill Circle                                                 Unliquidated
          Chattanooga, TN 37402
                                                                                Disputed
          Date(s) debt was incurred Various dates
                                                                                           Basis for the claim: Refund requests for denials,
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             overpayments or medical necessities
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $405.40
          Boston Scientific Corporation                                         Contingent
          PO Box 951653                                                         Unliquidated
          Dallas, TX 75395-1653                                                 Disputed
          Date(s) debt was incurred December 2018
                                                                             Basis for the claim:    Basis for the claim: Supplies sold to company
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $16,760.88
          Cerilliant                                                            Contingent
          811 Paloma Drive, Suite A                                             Unliquidated
          Round Rock, TX 78665                                                  Disputed
          Date(s) debt was
          incurred November          - December 2018                         Basis for the claim:    Basis for the claim: Supplies sold to company
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          CGS DME MAC                                                           Contingent
          P.O. Box 955152                                                       Unliquidated
          Saint Louis, MO 63195-5152
                                                                                Disputed
          Date(s) debt was incurred Various dates
                                                                                           Basis for the claim: Refund requests for denials,
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             overpayments or medical necessities
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Cigna                                                                 Contingent
          P.O. Box 23487                                                        Unliquidated
          Chattanooga, TN 37422-3487
                                                                                Disputed
          Date(s) debt was incurred Various dates
                                                                                           Basis for the claim: Refund requests for denials,
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             overpayments or medical necessities
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,782.65
          College of Amercan Pathologists(CAP)                                  Contingent
          P O Box 71698                                                         Unliquidated
          Chicago, IL 60694-1698                                                Disputed
          Date(s) debt was incurred January 2019
                                                                             Basis for the claim:    Basis for the claim: Member registration fee
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 3 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 3:19-bk-03841                        Doc 1           Filed 06/14/19 Entered 06/14/19 16:56:00                                     Desc Main
                                                                     Document      Page 19 of 63
                                                                                                                                                              6/14/19 4:55PM


 Debtor       Pain MD, LLC                                                                            Case number (if known)
              Name

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $513.50
          D&H Electronic Systems, Inc.                                          Contingent
          PO Box 377                                                            Unliquidated
          Mount Juliet, TN 37121                                                Disputed
          Date(s) debt was incurred November 2018
                                                                             Basis for the claim:    Basis for the claim: Services provided
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,014.00
          De Lage Landen                                                        Contingent
          PO Box 41602                                                          Unliquidated
          Philadelphia, PA 19101-1602                                           Disputed
          Date(s) debt was incurred February 2019
                                                                             Basis for the claim:    Basis for the claim: Leased equipment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,000.00
          Dialog Health Inc. - CO                                               Contingent
          Attn: Brandon Daniell                                                 Unliquidated
          PO Box 101043                                                         Disputed
          Denver, CO 80250
                                                                             Basis for the claim:    Basis for the claim: Services provided
          Date(s) debt was incurred March 2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,013.70
          EBSCO                                                                 Contingent
          P.O. Box 830460                                                       Unliquidated
          Birmingham, AL 35283-0460                                             Disputed
          Date(s) debt was incurred January 2019
                                                                             Basis for the claim:    Basis for the claim: Services provided
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,240.50
          ERISA Services, Inc.                                                  Contingent
          PO Box 24628                                                          Unliquidated
          Knoxville, TN 37933                                                   Disputed
          Date(s) debt was incurred      December 2018                       Basis for the claim:    Basis for the claim: Services provided
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $454.37
          Experian Health, Inc.
          C/O Experian                                                          Contingent
          PO Box 886133                                                         Unliquidated
          Los Angeles, CA 90088-6133                                            Disputed
          Date(s) debt was
                                                                             Basis for the claim:    Basis for the claim: Services provided
          incurred December          2018 - January 2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $578.00
          Extra Space Storage                                                   Contingent
          3510 Glenn McConnell Pkwy                                             Unliquidated
          Charleston, SC 29414                                                  Disputed
          Date(s) debt was incurred May - June 2019
                                                                             Basis for the claim:    Basis for the claim: Storage unit rental
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 4 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 3:19-bk-03841                        Doc 1           Filed 06/14/19 Entered 06/14/19 16:56:00                                     Desc Main
                                                                     Document      Page 20 of 63
                                                                                                                                                              6/14/19 4:55PM


 Debtor       Pain MD, LLC                                                                            Case number (if known)
              Name

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $420.00
          First Security Self Storage                                           Contingent
          5 Midway Plaza Dr. NW                                                 Unliquidated
          Christiansburg, VA 24073-6574                                         Disputed
          Date(s) debt was incurred May - June 2019
                                                                             Basis for the claim:    Basis for the claim: Storage unit rental
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,555.76
          Fisher Health Care                                                    Contingent
          P.O. Box 404705                                                       Unliquidated
          Atlanta, GA 30384-4705                                                Disputed
          Date(s) debt was
          incurred January     - February 2019                               Basis for the claim:    Basis for the claim: Supplies sold to company
          Last 4 digits of account number 8001                               Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,290.32
          Genzyme Corporation                                                   Contingent
          62665 Collections Center Drive                                        Unliquidated
          Chicago, IL 60693-0626                                                Disputed
          Date(s) debt was
          incurred October        2018 - February 2019                       Basis for the claim:    Basis for the claim: Supplies sold to company
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,472.88
          HealthcareSourceHR, Inc.                                              Contingent
          PO Box 783577                                                         Unliquidated
          Philadelphia, PA 19178-3577                                           Disputed
          Date(s) debt was incurred December 2018
                                                                             Basis for the claim:    Basis for the claim: Services provided
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $13,776.07
          Henry Schein-2013                                                     Contingent
          Dept CH 10560                                                         Unliquidated
          Palatine, IL 60055-0560                                               Disputed
          Date(s) debt was incurred January - March 2019
                                                                             Basis for the claim:    Basis for the claim: Supplies sold to company
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Humana                                                                Contingent
          Attn: Provider Payment Integrity Dept.                                Unliquidated
          P.O. Box 14601
          Lexington, KY 40512-4601                                              Disputed

          Date(s) debt was incurred Various dates                                          Basis for the claim: Refund requests for denials,
                                                                             Basis for the claim:
                                                                             overpayments or medical necessities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Humana Military                                                       Contingent
          TRICARE East Refunds / Recoupments                                    Unliquidated
          P.O. Box 7937
          Madison, WI 53707-7937                                                Disputed

          Date(s) debt was incurred Various dates                                          Basis for the claim: Refund requests for denials,
                                                                             Basis for the claim:
                                                                             overpayments or medical necessities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 5 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 3:19-bk-03841                        Doc 1           Filed 06/14/19 Entered 06/14/19 16:56:00                                     Desc Main
                                                                     Document      Page 21 of 63
                                                                                                                                                              6/14/19 4:55PM


 Debtor       Pain MD, LLC                                                                            Case number (if known)
              Name

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,878.81
          IDeaCOM Networks                                                      Contingent
          220 Great Circle Road                                                 Unliquidated
          Suite 110                                                             Disputed
          Nashville, TN 37228
                                                                             Basis for the claim:    Basis for the claim: Services provided
          Date(s) debt was incurred January 2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $28,136.00
          Kraft CPAs PLLC                                                       Contingent
          555 Great Circle Road                                                 Unliquidated
          Nashville, TN 37228-1310                                              Disputed
          Date(s) debt was
          incurred February        - August 2018                             Basis for the claim:    Basis for the claim: Professional services provided
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,594.37
          LinkedIn Corporation                                                  Contingent
          62228 Collections Center Drive                                        Unliquidated
          Chicago, IL 60693-0622                                                Disputed
          Date(s) debt was incurred November 2018
                                                                             Basis for the claim:    Basis for the claim: Services provided
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $82,500.00
          Lisabeth Williams, M.D.                                               Contingent
          103 Generals Retreat Place                                            Unliquidated
          Franklin, TN 37064                                                    Disputed
          Date(s) debt was incurred April 2019
                                                                             Basis for the claim:    Basis for the claim: Working capital loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $580.00
          Lisabeth Williams, M.D.                                               Contingent
          103 Generals Retreat Place                                            Unliquidated
          Franklin, TN 37064                                                    Disputed
          Date(s) debt was incurred April 2019
                                                                             Basis for the claim:    Basis for the claim: Expense reimbursement
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $560.59
          LiveMessage America                                                   Contingent
          PO Box 639236                                                         Unliquidated
          Cincinnati, OH 45263-9236                                             Disputed
          Date(s) debt was incurred February 2019
                                                                             Basis for the claim:    Basis for the claim: Services provided
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,850,000.00
          Lori M. Tinsley                                                       Contingent
          c/o Richard W. Davis, Jr., Esq.                                       Unliquidated
          P.O. Box 3448
                                                                                Disputed
          Radford, VA 24143
          Date(s) debt was incurred
                                                                                                Lori M. Tinsley v. The Pain Center of Christiansburg,
                                                                             Basis for the claim:
                                                                             et al; Filed in the Circuit Court of the County of Montgomery (VA);
          Last 4 digits of account number                                    Case No. 121CL13012218-00
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 6 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 3:19-bk-03841                        Doc 1           Filed 06/14/19 Entered 06/14/19 16:56:00                                     Desc Main
                                                                     Document      Page 22 of 63
                                                                                                                                                              6/14/19 4:55PM


 Debtor       Pain MD, LLC                                                                            Case number (if known)
              Name

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $55.00
          LYNE, LLC                                                             Contingent
          6 S. 14th Street                                                      Unliquidated
          Nashville, TN 37206
                                                                                Disputed
          Date(s) debt was incurred      February 2019
                                                                             Basis for the claim:    Basis for the claim: Copy of previous product
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,783,431.34
          MedManagement, Inc.                                                   Contingent
          725 Cool Springs Blvd., Suite 550                                     Unliquidated
          Franklin, TN 37067                                                    Disputed
          Date(s) debt was incurred Various periods of time
                                                                                            Basis for the claim: Fees for administrative service
                                                                             Basis for the claim:
          up to January 2019                                                 performed and expenses paid to vendors for PainMD
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $480.00
          MedSafe Waste, LLC                                                    Contingent
          204 Louise Avenue                                                     Unliquidated
          Suite A                                                               Disputed
          Hendersonville, TN 37075
                                                                             Basis for the claim:    Basis for the claim: Services provided
          Date(s) debt was incurred January 2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $46,358.79
          Medtech Enterprises
          2158 Northgate Park Lane                                              Contingent
          Suite 408                                                             Unliquidated
          Chattanooga, TN 37415-6957                                            Disputed
          Date(s) debt was
                                                                             Basis for the claim:    Basis for the claim: Services provided
          incurred October        - December 2018
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $138,252.45
          Merit Laboratory Partners                                             Contingent
          357 Riverside Drive                                                   Unliquidated
          Suite 100                                                             Disputed
          Franklin, TN 37064-8958
                                                                             Basis for the claim:    Basis for the claim: Services provided
          Date(s) debt was incurred August 2018
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          NC Tracks                                                             Contingent
          P.O. Box 300009                                                       Unliquidated
          Raleigh, NC 27622-8009
                                                                                Disputed
          Date(s) debt was incurred
                                                                                           Basis for the claim: Refund requests for denials,
                                                                             Basis for the claim:
          Last 4 digits of account number       Various dates
                                                                             overpayments or medical necessities
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Palmetto GBA                                                          Contingent
          2300 Springdale Drive                                                 Unliquidated
          Camden, SC 29020
                                                                                Disputed
          Date(s) debt was incurred Various dates
                                                                                           Basis for the claim: Refund requests for denials,
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             overpayments or medical necessities
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 7 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 3:19-bk-03841                        Doc 1           Filed 06/14/19 Entered 06/14/19 16:56:00                                     Desc Main
                                                                     Document      Page 23 of 63
                                                                                                                                                              6/14/19 4:55PM


 Debtor       Pain MD, LLC                                                                            Case number (if known)
              Name

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Performant Recovery, Inc.                                             Contingent
          CMS RAC                                                               Unliquidated
          P.O. Box 3568
          San Angelo, TX 76902                                                  Disputed

          Date(s) debt was incurred Various dates                                          Basis for the claim: Refund requests for denials,
                                                                             Basis for the claim:
                                                                             overpayments or medical necessities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $427.76
          Print Authority                                                       Contingent
          7103-B Crossroads Blvd.                                               Unliquidated
          Brentwood, TN 37027                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Basis for the claim: Services provided
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $486.00
          Public Storage                                                        Contingent
          2363 Ashley River Rd.                                                 Unliquidated
          Charleston, SC 29414                                                  Disputed
          Date(s) debt was incurred April - May 2019
                                                                             Basis for the claim:    Basis for the claim: Storage unit rental
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $81,115.22
          Richardson R. Lynn                                                    Contingent
          PO Box 921                                                            Unliquidated
          Lexington, VA 24450                                                   Disputed
          Date(s) debt was
          incurred November          2018 - March 2019                       Basis for the claim:    Basis for the claim: Professional services provided
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $250,000.00
          Rinova The Wellness Group, P.C.                                       Contingent
          725 Cool Springs Blvd.                                                Unliquidated
          Suite 550
          Franklin, TN 37067                                                    Disputed

          Date(s) debt was incurred April 2019                                                Basis of claim: Indemnification per terms of Asset
                                                                             Basis for the claim:
                                                                             Purchase Agreement with PainMD, LLC -for business interuption due
          Last 4 digits of account number
                                                                             to existing issues of Seller (PainMD, LLC)
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $353,020.07
          Rinova The Wellness Group, P.C.                                       Contingent
          725 Cool Springs Blvd.                                                Unliquidated
          Suite 550                                                             Disputed
          Franklin, TN 37067
                                                                                            Basis of claim: Operating funds paid to PainMD by
                                                                             Basis for the claim:
          Date(s) debt was incurred March - May 2019
                                                                             Rinova in excess of expenses paid on behalf of Rinova.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,490.02
          RJ Young                                                              Contingent
          PO Box 415000                                                         Unliquidated
          Nashville, TN 37241-7511                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Basis for the claim: Services and equipment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 8 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 3:19-bk-03841                        Doc 1           Filed 06/14/19 Entered 06/14/19 16:56:00                                     Desc Main
                                                                     Document      Page 24 of 63
                                                                                                                                                              6/14/19 4:55PM


 Debtor       Pain MD, LLC                                                                            Case number (if known)
              Name

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $135.00
          Secure Storage Solutions                                              Contingent
          PO Box 393                                                            Unliquidated
          Lawrenceburg, TN 38464                                                Disputed
          Date(s) debt was incurred May 2019
                                                                             Basis for the claim:    Basis for the claim: Storage unit rental
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $340.00
          Selfstor Solutions                                                    Contingent
          881 Hillside Drive                                                    Unliquidated
          Cookeville, TN 38501                                                  Disputed
          Date(s) debt was incurred      May 2019                            Basis for the claim:    Basis for the claim: Storage unit rental
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $101,513.01
          Shackelford, Bowen, McKinley and Norton                               Contingent
          47 Music Square East                                                  Unliquidated
          Nashville, TN 37203                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Basis for the claim: Professional services provided
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,466.40
          Shred-It                                                              Contingent
          28883 Network Place                                                   Unliquidated
          Chicago, IL 60673-1288                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Basis for the claim: Services provided
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,000,000.00
          State of Tennessee, Department of Health                              Contingent
          Attn: Office of the Attorney General                                  Unliquidated
          P.O. Box 20207, TennCare
          Nashville, TN 37203-0207                                              Disputed

          Date(s) debt was incurred Various years                            Basis for the claim:    Basis for the claim: Civil action - False Claims Act
                                                                             billing issue
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,026.00
          StorPlace of Veterans Pkwy                                            Contingent
          138 Vererans Parkway                                                  Unliquidated
          Murfreesboro, TN 37128                                                Disputed
          Date(s) debt was incurred May 2019
                                                                             Basis for the claim:    Basis for the claim: Storage unit rental
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $450.00
          Stowaway Storage                                                      Contingent
          2005 American Way                                                     Unliquidated
          Kingsport, TN 37660                                                   Disputed
          Date(s) debt was incurred      May 2019                            Basis for the claim:    Basis for the claim: Storage unit rental
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 9 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 3:19-bk-03841                        Doc 1           Filed 06/14/19 Entered 06/14/19 16:56:00                                     Desc Main
                                                                     Document      Page 25 of 63
                                                                                                                                                                6/14/19 4:55PM


 Debtor       Pain MD, LLC                                                                            Case number (if known)
              Name

 3.59      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $6,083.98
           Stryker Sales Corp                                                   Contingent
           PO Box 70119                                                         Unliquidated
           Chicago, IL 60673-0119                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Basis for the claim: Supplies sold to company
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.60      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $21,546.31
           Titan Management Partners, LLC                                       Contingent
           123 Wilton Place                                                     Unliquidated
           Mooresville, NC 28117                                                Disputed
           Date(s) debt was incurred March - May 2019
                                                                                           Basis of claim: Operating funds paid to PainMD by
                                                                             Basis for the claim:
           Last 4 digits of account number                                   Titan Management Partners in excess of expenses paid on behalf of
                                                                             Titan Management Partners.
                                                                             Is the claim subject to offset?     No       Yes

 3.61      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $105.00
           TLC Mini Storage                                                     Contingent
           1960 Memorial Street                                                 Unliquidated
           Clarksville, TN 37043                                                Disputed
           Date(s) debt was incurred     May 2019                            Basis for the claim:    Basis for the claim: Storage unit rental
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.62      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $2,343.08
           UCT, LLC                                                             Contingent
           2731 Bartram Road                                                    Unliquidated
           Bristol, PA 19007                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Basis for the claim: Supplies sold to company
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.63      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               Unknown
           United Healthcare                                                    Contingent
           Attn: Recovery Services                                              Unliquidated
           P.O. Box 740804
                                                                                Disputed
           Atlanta, GA 30374-0804
           Date(s) debt was incurred Various dates
                                                                                           Basis for the claim: Refund requests for denials,
                                                                             Basis for the claim:
                                                                             overpayments or medical necessities
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.64      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               Unknown
           US Government, Department of Health                                  Contingent
           and Human Services (CMS & TRICARE)                                   Unliquidated
           110 9th Ave, South, Suite A-961
           Nashville, TN 37203                                                  Disputed

           Date(s) debt was incurred Various dates                           Basis for the claim:    Basis for the claim: Civil action - False Claims Act
                                                                             billing issue
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                      related creditor (if any) listed?              account number, if
                                                                                                                                                     any

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 10 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:19-bk-03841                        Doc 1           Filed 06/14/19 Entered 06/14/19 16:56:00                                     Desc Main
                                                                     Document      Page 26 of 63
                                                                                                                                                        6/14/19 4:55PM


 Debtor       Pain MD, LLC                                                                        Case number (if known)
              Name

          Name and mailing address                                                               On which line in Part1 or Part 2 is the     Last 4 digits of
                                                                                                 related creditor (if any) listed?           account number, if
                                                                                                                                             any
 4.1      C. Timothy Gary, Esq.
          DW Franklin Consulting Group, LLC                                                      Line   3.56
          424 Church Street, Suite 1300
                                                                                                        Not listed. Explain
          Nashville, TN 37219

 4.2      Cahaba Government Benefit Administrators
          c/o CT Corporation System                                                              Line   3.64
          300 Montvue Rd.
                                                                                                        Not listed. Explain
          Knoxville, TN 37919-5546

 4.3      David Ross, AdminAction Coordinator
          SGS Southeastern Unified Program Integri                                               Line   3.64
          33027
                                                                                                        Not listed. Explain
          Miramar, FL 33027

 4.4      Ellen Bowden McIntyre, Assistant US Atty
          United States Department of Justice                                                    Line   3.64
          110 9th Avenue S., Suite A-961
                                                                                                        Not listed. Explain
          Nashville, TN 37203

 4.5      Frost-Arnett
          P.O. Box 198988                                                                        Line   3.11
          Nashville, TN 37219
                                                                                                        Not listed. Explain

 4.6      Jay S. Bowen, Esq.
          Shackelford, Bowen, McKinley & Norton, L                                               Line   3.64
          47 Music Square East
                                                                                                        Not listed. Explain
          Nashville, TN 37203

 4.7      Jay S. Bowen, Esq.
          Shackelford, Bowen, McKinley & Norton, L                                               Line   3.54
          47 Music Square East
                                                                                                        Not listed. Explain
          Nashville, TN 37203

 4.8      Jay S. Bowen, Esq.
          Shackelford, Bowen, McKinley & Norton, L                                               Line   3.56
          47 Music Square East
                                                                                                        Not listed. Explain
          Nashville, TN 37203

 4.9      John Marchlowska
          Director Program Integrity Defense Healt                                               Line   3.64
          16401 East Centretech Parkway
                                                                                                        Not listed. Explain
          Aurora, CO 80011-9043

 4.10     Julie Pinette, Program Integrity
          Division of TennCare                                                                   Line   3.56
          310 Great Circle Road
                                                                                                        Not listed. Explain
          Nashville, TN 37243

 4.11     Palmeto GBA, LLC
          c/o Duncan S. McIntosh                                                                 Line   3.64
          I-20 at Alpine Rd., AA-270
                                                                                                        Not listed. Explain
          Columbia, SC 29219

 4.12     Philip Bangle, Assistant Attorney Genera
          Medicaid Fraud & Integrity Division                                                    Line   3.56
          500 Charlotte Avenue
                                                                                                        Not listed. Explain
          Nashville, TN 37243




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 11 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 3:19-bk-03841                        Doc 1           Filed 06/14/19 Entered 06/14/19 16:56:00                             Desc Main
                                                                     Document      Page 27 of 63
                                                                                                                                                           6/14/19 4:55PM


 Debtor       Pain MD, LLC                                                                        Case number (if known)
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                 related creditor (if any) listed?              account number, if
                                                                                                                                                any
 4.13      R. Stephen Jobe, Senior Counsel
           Medicaid Fraud & Integrity Division                                                   Line     3.56
           500 Charlotte Avenue
                                                                                                        Not listed. Explain
           Nashville, TN 37243

 4.14      Robert A. Peal, Esq.
           Funk|Sims, PLC                                                                        Line     3.50
           3322 West End Ave. #200
                                                                                                        Not listed. Explain
           Nashville, TN 37203

 4.15      Thomas A. Wiseman III, Esq.
           Wiseman Ashworth Law Group                                                            Line     3.64
           511 Union Street, Suite 800
                                                                                                        Not listed. Explain
           Nashville, TN 37219-1743

 4.16      Thomas A. Wiseman III, Esq.
           Wiseman Ashworth Law Group                                                            Line     3.56
           511 Union Street, Suite 800
                                                                                                        Not listed. Explain
           Nashville, TN 37219-1743

 4.17      U.S. Department of the Treasury
           Bureau of the Fiscal Service                                                          Line     3.45
           P.O. Box 830794
                                                                                                        Not listed. Explain
           Birmingham, AL 35283-0794

 4.18      W. Anthony Hullender Dep. Atty General
           500 Charlotte Avenue                                                                  Line     3.56
           Medicaid Fraud & Integrity Division
                                                                                                        Not listed. Explain
           Nashville, TN 37243


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.          $                    74,542.00
 5b. Total claims from Part 2                                                                       5b.    +     $                12,928,935.81

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.          $                   13,003,477.81




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 12 of 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 3:19-bk-03841                        Doc 1           Filed 06/14/19 Entered 06/14/19 16:56:00                                Desc Main
                                                                     Document      Page 28 of 63
                                                                                                                                                  6/14/19 4:55PM


 Fill in this information to identify the case:

 Debtor name         Pain MD, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF TENNESSEE

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1.        State what the contract or                   Lease for clinic office
             lease is for and the nature of               space - Christiansburg,
             the debtor's interest                        VA - The original lease
                                                          was executed between
                                                          the landlord and
                                                          PainMD, LLC; however,
                                                          upon the sale of the
                                                          clinic assets to
                                                          Cadence Consulting,
                                                          LLC, an assignment of
                                                          the lease was
                                                          requested from the
                                                          landlord. This
                                                          assignment of the lease
                                                          would be to Rinova The
                                                          Wellness Group, PC
                                                          but was not approved
                                                          by the landlord in
                                                          writing as required per
                                                          terms of the original
                                                          lease. Under terms of
                                                          the original lease, had
                                                          the assignment been
                                                          approved and for any
                                                          reason the assignee
                                                          was unable to perform
                                                          under the terms of the
                                                          lease, PainMD, LLC
                                                          was still obligated to
                                                          continue performance
                                                          under terms of the
                                                          lease. Rinova The
                                                          Wellness Group, PC
                                                          has discontinued
                                                          business and does not
                                                          have the ability to meet
                                                          obligations under
                                                          terms of the lease.
                  State the term remaining                Expires on 9/30/22         B&A Professional Office Building LLC
                                                                                     P.O. Box 3667
             List the contract number of any                                         Attn: Ben Harris
                   government contract                                               Radford, VA 24143

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case 3:19-bk-03841                        Doc 1           Filed 06/14/19 Entered 06/14/19 16:56:00                     Desc Main
                                                                     Document      Page 29 of 63
                                                                                                                                         6/14/19 4:55PM

 Debtor 1 Pain MD, LLC                                                                       Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease


 2.2.        State what the contract or                   The original lease was
             lease is for and the nature of               executed between the
             the debtor's interest                        landlord and PainMD,
                                                          LLC; however, upon
                                                          the sale of the clinic
                                                          assets to Rinova The
                                                          Wellness Group, PC, an
                                                          assignment of the lease
                                                          was requested from the
                                                          landlord. This
                                                          assignment of the lease
                                                          to Rinova The Wellness
                                                          Group, PC was not
                                                          approved by the
                                                          landlord in writing as
                                                          required per terms of
                                                          the original lease.
                                                          Under terms of the
                                                          original lease, had the
                                                          assignment been
                                                          approved and for any
                                                          reason the assignee
                                                          was unable to perform
                                                          under the terms of the
                                                          lease, PainMD, LLC
                                                          was still obligated to
                                                          continue performance
                                                          under terms of the
                                                          lease. Rinova The
                                                          Wellness Group, PC
                                                          has discontinued
                                                          business and does not
                                                          have the ability to meet
                                                          obligations under
                                                          terms of the lease.
                  State the term remaining                Lease Expires 9/30/19      Eye Care Center Associates, P.A.
                                                                                     Attn: R. Craig Collier, M.D.
             List the contract number of any                                         1100 North Jackson Street,
                   government contract                                               Tullahoma, TN 37388




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 2 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 3:19-bk-03841                        Doc 1           Filed 06/14/19 Entered 06/14/19 16:56:00             Desc Main
                                                                     Document      Page 30 of 63
                                                                                                                                             6/14/19 4:55PM

 Debtor 1 Pain MD, LLC                                                                           Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.3.        State what the contract or                   Equipment lease for
             lease is for and the nature of               credit card and check
             the debtor's interest                        processing machines
                                                          at each clinic.
                                                          Seventeen (17)
                                                          machines - model
                                                          numbers FD 200 TI and
                                                          FD 35 EMV PP;
                                                          Machines for all clinics
                                                          are bundled under one
                                                          Merchant ID which
                                                          holds the Corporate
                                                          Business Name of
                                                          "PainMD LLC" but only
                                                          lists a DBA Name for
                                                          one clinic "PainMD
                                                          Lawrenceburg".
                                                          Merchant ID:
                                                          485205900997.
                  State the term remaining                Lease Expires 10/30/19
                                                                                         First Data Global Leasing
             List the contract number of any                                             4000 Coral Ridge Drive
                   government contract                                                   Coral Springs, FL 33065




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 3 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 3:19-bk-03841                        Doc 1           Filed 06/14/19 Entered 06/14/19 16:56:00                 Desc Main
                                                                     Document      Page 31 of 63
                                                                                                                                           6/14/19 4:55PM

 Debtor 1 Pain MD, LLC                                                                         Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.4.        State what the contract or                   Lease for clinic office
             lease is for and the nature of               space - Cookeville, TN -
             the debtor's interest                        The original lease was
                                                          executed between the
                                                          landlord and PainMD,
                                                          LLC; however, upon
                                                          the sale of the clinic
                                                          assets to Rinova The
                                                          Wellness Group, PC, an
                                                          assignment of the lease
                                                          was requested from the
                                                          landlord. This
                                                          assignment of the lease
                                                          to Rinova The Wellness
                                                          Group, PC was
                                                          approved by the
                                                          landlord verbally but
                                                          not in writing as
                                                          required per terms of
                                                          the original lease.
                                                          Under terms of the
                                                          original lease, if for any
                                                          reason, an assignee
                                                          was unable to perform
                                                          under the terms of the
                                                          lease, PainMD, LLC
                                                          was still obligated to
                                                          continue performance
                                                          under terms of the
                                                          lease. Rinova The
                                                          Wellness Group, PC
                                                          has discontinued
                                                          business and does not
                                                          have the ability to meet
                                                          obligations under
                                                          terms of the lease.
                  State the term remaining                Expires on 4/30/2020         HLM Investments
                                                                                       315 North Washington, Suite 209
             List the contract number of any                                           Attn: Mike Atwood
                   government contract                                                 Cookeville, TN 38501




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 4 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 3:19-bk-03841                        Doc 1           Filed 06/14/19 Entered 06/14/19 16:56:00               Desc Main
                                                                     Document      Page 32 of 63
                                                                                                                                         6/14/19 4:55PM

 Debtor 1 Pain MD, LLC                                                                       Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.5.        State what the contract or                   Lease for clinic office
             lease is for and the nature of               space - Bristol, VA -
             the debtor's interest                        The original lease was
                                                          executed between the
                                                          landlord and PainMD,
                                                          LLC; however, upon
                                                          the sale of the clinic
                                                          assets to Cadence
                                                          Consulting, LLC, an
                                                          assignment of the lease
                                                          was requested from the
                                                          landlord. This
                                                          assignment of the lease
                                                          was to Rinova The
                                                          Wellness Group, PC. If
                                                          for any reason, Rinova
                                                          The Wellness Group,
                                                          PC became unable to
                                                          perform under the
                                                          terms of the lease,
                                                          PainMD, LLC was still
                                                          obligated to continue
                                                          performance under
                                                          terms of the lease.
                                                          Rinova The Wellness
                                                          Group, PC has
                                                          discontinued
                                                          operations and is
                                                          unable to meet
                                                          obligations under
                                                          terms of the lease.
                  State the term remaining                Expires 9/30/2023          Marathon Realty Corp.
                                                                                     1 Food City Circle
             List the contract number of any                                         PO Box 1158
                   government contract                                               Abingdon, VA 24212


 2.6.        State what the contract or                   Office equipment
             lease is for and the nature of               leases - copier /
             the debtor's interest                        scanner / fax machines;
                                                          R.J. Young has a
                                                          master lease that
                                                          covers all clinic
                                                          locations, the
                                                          laboratory location and
                                                          the corporate office.
                  State the term remaining                Lease expires on
                                                          4/2020                     RJ Young
             List the contract number of any                                         809 Division St.
                   government contract                                               Nashville, TN 37203




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 5 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 3:19-bk-03841                        Doc 1           Filed 06/14/19 Entered 06/14/19 16:56:00             Desc Main
                                                                     Document      Page 33 of 63
                                                                                                                                                6/14/19 4:55PM


 Fill in this information to identify the case:

 Debtor name         Pain MD, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF TENNESSEE

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                           Check all schedules
                                                                                                                                 that apply:

    2.1      MedManagement                     725 Cool Springs Blvd., Suite 550                  RJ Young                          D
             , Inc.                            Franklin, TN 37067                                                                   E/F       3.51
                                                                                                                                    G




    2.2      MedManagement                     725 Cool Springs Blvd., Suite 550                  AT&T-IL                           D
             , Inc.                            Franklin, TN 37067                                                                   E/F       3.7
                                                                                                                                    G




    2.3      MedManagement                     725 Cool Springs Blvd.                             RJ Young                          D
             , Inc.                            Suite 550                                                                            E/F
                                               Franklin, TN 37067
                                                                                                                                    G   2.6




    2.4      Rinova The                        P.O. Box 682846                                    Eye Care Center                   D
             Wellness Group,                   Franklin, TN 37068                                 Associates, P.A.                  E/F
             P.C.
                                                                                                                                    G   2.2




    2.5      Rinova The                        725 Cool Springs Blvd.                             HLM Investments                   D
             Wellness Group,                   Suite 550                                                                            E/F
             P.C.                              Franklin, TN 37068
                                                                                                                                    G   2.4




Official Form 206H                                                            Schedule H: Your Codebtors                                      Page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 3:19-bk-03841                        Doc 1           Filed 06/14/19 Entered 06/14/19 16:56:00                 Desc Main
                                                                     Document      Page 34 of 63
                                                                                                                                      6/14/19 4:55PM



 Debtor       Pain MD, LLC                                                                   Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      Rinova The                        725 Cool Springs Blvd.                             Marathon Realty           D
             Wellness Group,                   Suite 550                                          Corp.                     E/F
             P.C.                              Franklin, TN 37068
                                                                                                                            G   2.5




    2.7      Rinova The                        725 Cool Springs Blvd.                             B&A Professional          D
             Wellness Group,                   Suite 550                                          Office Building LLC       E/F
             P.C.                              Franklin, TN 37068
                                                                                                                            G   2.1




Official Form 206H                                                            Schedule H: Your Codebtors                           Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
            Case 3:19-bk-03841                        Doc 1           Filed 06/14/19 Entered 06/14/19 16:56:00          Desc Main
                                                                     Document      Page 35 of 63
                                                                                                                                                   6/14/19 4:55PM




 Fill in this information to identify the case:

 Debtor name         Pain MD, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF TENNESSEE

 Case number (if known)
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                  04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                   Gross revenue
       which may be a calendar year                                                            Check all that apply                 (before deductions and
                                                                                                                                    exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                        $531,000.00
       From 1/01/2019 to Filing Date                                                                        Clinic operations
                                                                                                            stopped January 31,
                                                                                                            2019. Medical
                                                                                                            services provided to
                                                                                                            chronic pain patients
                                                                                                            which were paid for
                                                                                                            by government
                                                                                                            payers, commercial
                                                                                                            insurance and
                                                                                                   Other    individuals.


       For prior year:                                                                             Operating a business                    $12,785,000.00
       From 1/01/2018 to 12/31/2018                                                                         Medical services
                                                                                                            provided to chronic
                                                                                                            pain patients which
                                                                                                            were paid for by
                                                                                                            government payers,
                                                                                                            commercial
                                                                                                            insurance and
                                                                                                   Other    individuals.

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue    Gross revenue from
                                                                                                                                    each source
                                                                                                                                    (before deductions and
                                                                                                                                    exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
            Case 3:19-bk-03841                        Doc 1           Filed 06/14/19 Entered 06/14/19 16:56:00                      Desc Main
                                                                     Document      Page 36 of 63
                                                                                                                                                         6/14/19 4:55PM

 Debtor       Pain MD, LLC                                                                              Case number (if known)




3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

          None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               AT&T-IL                                                     04/18/2019                       $15,353.60           Secured debt
               PO Box 5019                                                                                                       Unsecured loan repayments
               Carol Stream, IL 60197-5019                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone lines


       3.2.
               B&A Professional Office Building LLC                        03/21/2019                         $8,572.26          Secured debt
               P.O. Box 3667                                                                                                     Unsecured loan repayments
               Attn: Ben Harris                                                                                                  Suppliers or vendors
               Radford, VA 24143                                                                                                 Services
                                                                                                                                 Other February 2019 rent 125
                                                                                                                               Akers Farm Road, Suite C

       3.3.
               Cadence Consulting                                          03/14/2019                       $32,250.00           Secured debt
               725 Cool Springs Blvd., Suite 550                           05/01/2019                                            Unsecured loan repayments
               Franklin, TN 37067                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Payments under
                                                                                                                               Management Services
                                                                                                                               Agreement

       3.4.
               De Lage Landen                                              04/04/2019                         $9,722.40          Secured debt
               PO Box 41602                                                04/24/2019                                            Unsecured loan repayments
               Philadelphia, PA 19101-1602                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Lease payments on
                                                                                                                               imaging equipment

       3.5.
               Global Bio Resources                                        05/01/2019                       $12,000.00           Secured debt
               725 Cool Springs Blvd., Suite 550                                                                                 Unsecured loan repayments
               Franklin, TN 37067                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.6.
               Michael Kestner                                             03/21/2019                       $28,500.00           Secured debt
               725 Cool Springs Blvd., Suite 550                           04/01/2019                                            Unsecured loan repayments
               Franklin, TN 37067                                          04/03/2019                                            Suppliers or vendors
                                                                           04/10/2019                                            Services
                                                                                                                                 Other Draws on Money
                                                                                                                               Loaned




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
              Case 3:19-bk-03841                      Doc 1           Filed 06/14/19 Entered 06/14/19 16:56:00                             Desc Main
                                                                     Document      Page 37 of 63
                                                                                                                                                         6/14/19 4:55PM

 Debtor       Pain MD, LLC                                                                              Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.7.
               Richardson R. Lynn                                          04/10/2019                         $7,500.00          Secured debt
               PO Box 921                                                                                                        Unsecured loan repayments
               Lexington, VA 24450                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Legal Services


       3.8.
               MedManagement, Inc.                                         03/21/2019                      $402,500.00           Secured debt
               725 Cool Springs Blvd., Suite 550                           03/22/2019                                            Unsecured loan repayments
               Franklin, TN 37067                                          03/25/2019                                            Suppliers or vendors
                                                                           03/25/2019                                            Services
                                                                           03/27/2019
                                                                           03/27/2019                                            Other Payments under Adm
                                                                           03/27/2019                                          Services Agreement
                                                                           03/27/2019
                                                                           03/27/2019
                                                                           04/01/2019
                                                                           04/03/2019
                                                                           04/08/2019
                                                                           04/08/2019
                                                                           04/10/2019
                                                                           04/16/2019
                                                                           04/22/2019
                                                                           04/24/2019
                                                                           04/24/2019
                                                                           04/29/2019
                                                                           05/01/2019
                                                                           05/16/2019
                                                                           05/17/2019
       3.9.
               MedMD Interventional Care                                   03/19/2019                      $137,000.00           Secured debt
               725 Cool Springs Blvd., Suite 550                           03/21/2019                                            Unsecured loan repayments
               Franklin, TN 37067                                          03/25/2019                                            Suppliers or vendors
                                                                           03/27/2019                                            Services
                                                                           04/03/2019
                                                                           04/16/2019                                             Other Payments for medical
                                                                           05/16/2019                                          providers performing services
                                                                                                                               in clinics (salaries & operating
                                                                                                                               expenses)

       3.10
       .
            Merit Laboratory Partners                                      04/04/2019                       $20,000.00           Secured debt
               357 Riverside Drive                                         04/11/2019                                            Unsecured loan repayments
               Suite 100                                                                                                         Suppliers or vendors
               Franklin, TN 37064-8958                                                                                           Services
                                                                                                                                  Other Payment to contracted
                                                                                                                               consulting group for
                                                                                                                               laboratory

       3.11
       .
            Peter Strianse                                                 05/09/2019                       $20,000.00           Secured debt
               315 Deaderick Street, Suite 1700                                                                                  Unsecured loan repayments
               Nashville, TN 37238                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Legal Services for
                                                                                                                               PainMD Owners




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
              Case 3:19-bk-03841                      Doc 1           Filed 06/14/19 Entered 06/14/19 16:56:00                              Desc Main
                                                                     Document      Page 38 of 63
                                                                                                                                                         6/14/19 4:55PM

 Debtor      Pain MD, LLC                                                                               Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.12
       .
            Rinova The Wellness Group, P.C.                                05/01/2019                      $100,000.00           Secured debt
               725 Cool Springs Blvd.                                                                                            Unsecured loan repayments
               Suite 550                                                                                                         Suppliers or vendors
               Franklin, TN 37067                                                                                                Services
                                                                                                                                  Other Transition loan for
                                                                                                                               working capital - post sale
                                                                                                                               transaction

       3.13
       .
            Tennessee Department of Revenue                                04/18/2019                       $11,637.00           Secured debt
               500 Deaderick Street                                                                                              Unsecured loan repayments
               Andrew Jackson State Office Building                                                                              Suppliers or vendors
               Nashville, TN 37242                                                                                               Services
                                                                                                                                 Other Estimated F&E tax
                                                                                                                               payments for 2018 return

       3.14
       .
            Voya                                                           03/25/2019                       $18,771.40           Secured debt
               P.O. Box 75131                                              03/25/2019                                            Unsecured loan repayments
               Charlotte, NC 28275-0131                                    03/25/2019                                            Suppliers or vendors
                                                                           03/25/2019                                            Services
                                                                           03/25/2019
                                                                                                                                 Other Funding of employee &
                                                                                                                               employer contributions to
                                                                                                                               401(k) Plan

       3.15
       .
            Waypoint Law PLLC                                              05/13/2019                         $7,835.00          Secured debt
               346 21st Avenue North                                                                                             Unsecured loan repayments
               Nashville, TN 37203                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Bankruptcy Attorney
                                                                                                                               Flat Fee and Filing Fee

       3.16
       .
            Lisabeth Williams, M.D.                                        03/21/2019                       $17,500.00           Secured debt
               103 Generals Retreat Place                                  04/01/2019                                            Unsecured loan repayments
               Franklin, TN 37064                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Partial Repayment of
                                                                                                                               Temporary Loan

       3.17
       .
            Wells Fargo Business Elite Card                                03/31/2019                         $9,485.36          Secured debt
               Elite Card Payment Center                                   04/01/2019                                            Unsecured loan repayments
               PO Box 77066                                                04/30/2019                                            Suppliers or vendors
               Minneapolis, MN 55480-7766                                  05/14/2019                                            Services
                                                                                                                                 Other Credit Card Payments




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 3:19-bk-03841                        Doc 1           Filed 06/14/19 Entered 06/14/19 16:56:00                              Desc Main
                                                                     Document      Page 39 of 63
                                                                                                                                                           6/14/19 4:55PM

 Debtor       Pain MD, LLC                                                                              Case number (if known)



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

          None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    MedManagement, Inc.                                         6/1/2018 -                    $3,461,500.00           Management fees under terms
               725 Cool Springs Blvd., Suite 550                           5/31/2019                                             of agreement.
               Franklin, TN 37067
               Provider of management and
               administrative service under an
               administrative services agreement.

       4.2.    Michael Kestner                                             6/1/2018 -                       $28,500.00           Partial repayment of temporary
               725 Cool Springs Blvd., Suite 550                           5/31/2019                                             loans.
               Franklin, TN 37067
               President of PainMD, LLC and CEO /
               Owner of MedManagement, Inc. (a
               Member of PainMD, LLC)

       4.3.    Lisabeth Williams, M.D.                                     6/1/2018 -                       $24,456.37           Reimbursement of expenses
               725 Cool Springs Blvd., Suite 550                           5/31/2019                                             and partial repayment of
               Franklin, TN 37067                                                                                                temporary loans.
               President / Owner of Mid-South Pain
               Management, P.C. (a Member of
               PainMD, LLC)

       4.4.    MedMD Interventional Care, P.C.                             6/1/2018 -                      $937,000.00           Reimbursements for medical
               725 Cool Springs Blvd., Suite 550                           5/31/2019                                             services and operating
               Franklin, TN 37067                                                                                                expenses.
               Medical corporation that provided
               physician and nurse practitioner
               provider services to certain PainMD
               clinics

       4.5.    Benjamin Johnson, M.D.                                      6/1/2018 -                         $2,505.48          Reimbursement of expenses
               725 Cool Springs Blvd., Suite 550                           5/31/2019
               Franklin, TN 37067
               Owner of MedMD Interventional Care,
               P.C.

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

          None

       Creditor's name and address                               Describe of the Property                                      Date                Value of property

       DeLage Landen Financial Services,                         Ziehm Solo C-Arm imaging unit - at                            3/2015 -                 $19,798.00
       Inc.                                                      Cookeville, TN clinic (60 month lease with                    5/2019
       1111 Old Eagle School Road                                $1 end of lease buy-out); Acquired March
       Wayne, PA 19087                                           2015 - lease expiration is March 2020 -
                                                                 repossesion process started in May 2019;
                                                                 Original cost $79,360 with $19,798
                                                                 remaining on lease




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 3:19-bk-03841                      Doc 1           Filed 06/14/19 Entered 06/14/19 16:56:00                               Desc Main
                                                                     Document      Page 40 of 63
                                                                                                                                                              6/14/19 4:55PM

 Debtor       Pain MD, LLC                                                                              Case number (if known)



       Creditor's name and address                               Describe of the Property                                      Date                   Value of property

       DeLage Landen Financial Services,                         Digital x-ray unit with battery powered                       2/2017 -                    $39,543.00
       Inc.                                                      generator - stored at Kelley X-Ray in                         5/2019
       1111 Old Eagle School Road                                Chattanooga, TN. Lease purchase contract
       Wayne, PA 19087                                           for 60 months with $1 buy-out; Acquired
                                                                 Feb 2017 - lease expiration is Feb 2021 -
                                                                 repossesion process started in May 2019;
                                                                 Original cost $44,150 with $39,543
                                                                 remaining on lease

       DeLage Landen Financial Services,                         PACS (image storage software) installed on                    1/2017 -                    $17,894.00
       Inc.                                                      server at corporate office - financed on a 60                 5/2019
       1111 Old Eagle School Road                                month lease with a $1 buy-out; Acquired
       Wayne, PA 19087                                           Jan 2017 - lease expiration is Jan 2021 -
                                                                 repossesion process started in May 2019;
                                                                 Original cost $22,396 with $17,894
                                                                 remaining on lease


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    State of Tennessee v. Pain                        Civil lawsuit              Williamson County Circuit                     Pending
               MD, LLC, et al.                                   seeking damages            Court                                         On appeal
               2017-262                                          for fraud                  135 4th Avenue South
                                                                                                                                          Concluded
                                                                                            Franklin, TN 37064

       7.2.    United States of America v.                       Civil action               U.S. District Court for the                   Pending
               Micheal Kestner, Lisabeth                         seeking injunctive         Middle                                        On appeal
               Smolenski Williams, Pain MD,                      relief                     801 Broadway, Room 800
                                                                                                                                          Concluded
               LLC, et al.                                                                  Nashville, TN 37203
               3:18-cv-01346

       7.3.    Lori M. Tinsley v The Pain                        Civil action               Circuit Court for                             Pending
               Center of Christiansburg, et                      seeking damages            Montgomery Co., VA                            On appeal
               al.                                               for medical                55 East Main St., Suite 1
                                                                                                                                          Concluded
               121CL 13012218-00                                 malpractice: Pain          Christiansburg, VA 24073
                                                                 MD, LLC,
                                                                 previously owned
                                                                 The Pain Center of
                                                                 Christiansburg




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              Case 3:19-bk-03841                      Doc 1           Filed 06/14/19 Entered 06/14/19 16:56:00                               Desc Main
                                                                     Document      Page 41 of 63
                                                                                                                                                         6/14/19 4:55PM

 Debtor       Pain MD, LLC                                                                              Case number (if known)



               Case title                                        Nature of case            Court or agency's name and             Status of case
               Case number                                                                 address
       7.4.    7187 Bryhawke Circle, LLC v.                      Civil action              The Court of Common                         Pending
               Pain MD, LLC                                      seeking back rent         Pleas for the                               On appeal
               2019-CP-10-1882                                   for a clinic              Ninth Judicial Circuit,
                                                                                                                                       Concluded
                                                                 location                  Charleston Co.
                                                                                           Common Pleas and General
                                                                                           Sessions
                                                                                           100 Broad Street, Suite 106
                                                                                           Charleston, SC 29401-2258

       7.5.    Administrative Agency Action                      Suspension of             David Ross, Admin. Action                   Pending
               (CMS)                                             Medicare                  Coordinator                                 On appeal
               Reference No.                                     Payments to               SGS Southeastern Unified
                                                                                                                                       Concluded
               CSE-181109-00003                                  PainMD, LLC,              Program
                                                                 Medicare ID               Integrity Coordinator
                                                                 Numbers:                  3450 Lakeside Drive, SGS
                                                                 103G705716 /              Suite 201
                                                                 D813 / D540; NPI          Miramar, FL 33027
                                                                 No. 1639509664

       7.6.    State of Tennessee v. Pain                        TennCare                  Julie Pinette, Program                      Pending
               MD, LLC, et al.;                                  Payment                   Integrity                                   On appeal
               Administrative Agency Action                      Suspension to             Division of TennCare
                                                                                                                                       Concluded
               (TennCare)                                        PainMD, LLC,              310 Great Circle Road
               Civil Action No. 2017-262                         Medicaid ID:              Nashville, TN 37243
                                                                 Q005805; NPI No.
                                                                 1639509664

       7.7.    United States of America v.                       TRICARE payment           John Marchlowska                            Pending
               Micheal Kestner, Lisabeth                         suspension to             Director, Program Integrity                 On appeal
               Smolenski Williams, Pain MD,                      PainMD, LLC               Defense Health Agency                       Concluded
               LLC, et al.; Administrative                                                 16401 East Centretech
               Agency Action (TRICARE)                                                     Parkway
               Case No. 3:18-cv-01289                                                      Aurora, CO 80011-9043


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions               Dates given                          Value

       9.1.    Jonathan White                                    Ten-year anniversary gift - Rolex watch
               103 Hunters Ridge Drive
               Tullahoma, TN 37388                                                                                       5/2017                         $7,735.85

               Recipients relationship to debtor
               Employee of Debtor




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
              Case 3:19-bk-03841                      Doc 1           Filed 06/14/19 Entered 06/14/19 16:56:00                            Desc Main
                                                                     Document      Page 42 of 63
                                                                                                                                                       6/14/19 4:55PM

 Debtor        Pain MD, LLC                                                                                 Case number (if known)



               Recipient's name and address                      Description of the gifts or contributions                  Dates given                     Value

       9.2.    Daniel Campbell                                   Ten-year anniversary gift - Rolex watch
               41 Fox Ridge
               McMinnville, TN 37110                                                                                        7/2017                    $7,735.85

               Recipients relationship to debtor
               Employee of Debtor


       9.3.    Daniel Seeley                                     Ten-year anniversary gift - Rolex watch
               114 Sherwood Cove
               Batesville, MS 38606                                                                                         7/2017                    $7,739.53

               Recipients relationship to debtor
               Employee of Debtor


       9.4.    Tanya Upchurch                                    Ten-year anniversary gift - Rolex watch
               4730 Front Street
               Cookeville, TN 38501                                                                                         7/2017                    $7,058.07

               Recipients relationship to debtor
               Employee of Debtor


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss      Value of property
       how the loss occurred                                                                                                                                lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates            Total amount or
                the transfer?                                                                                                                            value
                Address
       11.1.    Waypoint Law PLLC
                346 21st Avenue North
                Nashville, TN 37203                                                                                            5/13/19                $7,385.00

                Email or website address
                www.waypointlaw.com

                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
              Case 3:19-bk-03841                      Doc 1           Filed 06/14/19 Entered 06/14/19 16:56:00                              Desc Main
                                                                     Document      Page 43 of 63
                                                                                                                                                         6/14/19 4:55PM

 Debtor        Pain MD, LLC                                                                              Case number (if known)



    Do not include transfers already listed on this statement.

          None.

       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

          None.

               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


          Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To
       14.1.    1315 Euclid Avenue                                                                                         Oct-18 - Sold Feb-19
                Suite E17
                Bristol, VA 24201

       14.2.    3030 Ashley Town Center Dr                                                                                 Mar-16 - Closed Aug-17
                Suite A-102
                Charleston, SC 29414

       14.3.    125 Akers Farm Road                                                                                        Oct-07 - Sold Feb-19
                Suite B
                Christiansburg, VA 24073

       14.4.    980 Professional Park Dr                                                                                   May-08 - Sold Feb-19
                Suite C
                Clarksville, TN 37040

       14.5.    855 Bradley Street                                                                                         2012 - Sold Feb-19
                Suite A
                Concord, NC 28025

       14.6.    315 North Washington Avenue                                                                                May-05 - Sold Feb-19
                Suite 190
                Cookeville, TN 38501

       14.7.    4147 Hwy 127 N.                                                                                            Mar-07 - Closed Aug-16
                Suite 102
                Crossville, TN 38571

       14.8.    294 N.Hwy16                                                                                                Ort-07 - Sold Feb-19
                Suite B
                Denver, NC 28037

       14.9.    357 Riverside Drive                                                                                        Jul-12 - Sold Feb-19
                Suite 1003
                Franklin, TN 37064



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 3:19-bk-03841                        Doc 1           Filed 06/14/19 Entered 06/14/19 16:56:00                           Desc Main
                                                                     Document      Page 44 of 63
                                                                                                                                                        6/14/19 4:55PM

 Debtor      Pain MD, LLC                                                                               Case number (if known)



                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To
       14.10 179 Hancock Street                                                                                            Sep-08 - Closed Jan-16
       .     Suite 203
                Gallatin, TN 37066

       14.11 906 Tusculum Blvd                                                                                             Nov-08 - Closed Oct-17
       .     Greeneville, TN 37745

       14.12 120A Chadwucj Square Court                                                                                    Nov-07 - Closed Nov-16
       .     Suite 120A
                Hendersonville, NC 28739

       14.13 1380 Eastchester Drive                                                                                        Jan-11 - Sold Feb-19
       .     Suite 111
                High Point, NC 27265

       14.14 1700 Pinebrook Drive                                                                                          Aug-07 - Closed Sept-18
       .     Suite 2
                Kingsport, TN 37660

       14.15 1009 N. Locust Avenue                                                                                         Jan-07 - Sold Feb-19
       .     Suite 1
                Lawrenceburg, TN 38464

       14.16 1908 Caudle Drive                                                                                             Jan-11 - Sold Feb-19
       .     Suite 100
                Mount Airy, NC 27030

       14.17 5000 Crossings Circle                                                                                         2013 - Closed Mar-18
       .     Suite 200
                Mount Juliet, TN 37122

       14.18 1747 Medical Center Parkway                                                                                   2014 - Closed Nov-16
       .     Suite 120
                Murfreesboro, TN 37129

       14.19 144 Jack FarrarLane                                                                                           Sep-15 - Sold Feb-19
       .     Tullahoma, TN 37388

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services          If debtor provides meals
                                                                 the debtor provides                                                   and housing, number of
                                                                                                                                       patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 3:19-bk-03841                        Doc 1           Filed 06/14/19 Entered 06/14/19 16:56:00                           Desc Main
                                                                     Document      Page 45 of 63
                                                                                                                                                       6/14/19 4:55PM

 Debtor        Pain MD, LLC                                                                             Case number (if known)



                  The company formerly provided medical-related services and still
                  has medical records on all patients. Many of the records are stored
                  in file boxes at storage facilities and other records are maintained
                  within the electronic medical records system.
                  Does the debtor have a privacy policy about that information?
                    No
                      Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                       No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    401(k) retirement plan with VOYA Financial; plan name is                                   EIN: XX-XXXXXXX
                    "PainMD 401(k) Plan: 872467" and it was self-administered.

                    Has the plan been terminated?
                       No
                       Yes


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was            Last balance
              Address                                            account number           instrument                  closed, sold,           before closing or
                                                                                                                      moved, or                        transfer
                                                                                                                      transferred
       18.1.    Regions Bank                                     XXXX-3797                   Checking                 May 13, 2019 -                  $2,538.54
                128 N. 2nd Street                                                            Savings
                                                                                                                      these accounts
                Clarksville, TN 37040                                                                                 were closed by
                                                                                             Money Market
                                                                                                                      Regions Bank
                                                                                             Brokerage
                                                                                                                      without an
                                                                                             Other                    explanation as to
                                                                                                                      the reason for
                                                                                                                      closure and not
                                                                                                                      at the request of
                                                                                                                      or through
                                                                                                                      actions by
                                                                                                                      PainMD, LLC.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 3:19-bk-03841                        Doc 1           Filed 06/14/19 Entered 06/14/19 16:56:00                            Desc Main
                                                                     Document      Page 46 of 63
                                                                                                                                                       6/14/19 4:55PM

 Debtor        Pain MD, LLC                                                                             Case number (if known)



                Financial Institution name and                   Last 4 digits of         Type of account or          Date account was           Last balance
                Address                                          account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred
       18.2.    Regions Bank                                     XXXX-3576                   Checking                 May 13, 2019 -                 $2,841.13
                951 E. 10th Street                                                           Savings
                                                                                                                      these accounts
                Cookeville, TN 38501                                                                                  were closed by
                                                                                             Money Market
                                                                                                                      Regions Bank
                                                                                             Brokerage
                                                                                                                      without an
                                                                                             Other                    explanation as to
                                                                                                                      the reason for
                                                                                                                      closure and not
                                                                                                                      at the request of
                                                                                                                      or through
                                                                                                                      actions by
                                                                                                                      PainMD, LLC.

       18.3.    Regions Bank                                     XXXX-8937                   Checking                 May 13, 2019 -               $22,948.58
                1200 N. Jackson St.                                                          Savings
                                                                                                                      these accounts
                Tullahoma, TN 37388                                                                                   were closed by
                                                                                             Money Market
                                                                                                                      Regions Bank
                                                                                             Brokerage
                                                                                                                      without an
                                                                                             Other                    explanation as to
                                                                                                                      the reason for
                                                                                                                      closure and not
                                                                                                                      at the request of
                                                                                                                      or through
                                                                                                                      actions by
                                                                                                                      PainMD, LLC.


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                        Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?
                                                                      Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                      Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?
       Extra Space Storage, #4095                                     N/A - Everyone with                 Copier, 3 4x8 bookshelves,              No
       3510 Glenn McConnell Pkwy.                                     access is no longer                 EMG cart, records, misc                 Yes
       Charleston, SC 29414                                           employed with company               equip.

       Extra Space Storage, #3010                                     N/A - Everyone with                 Copier, procedure table,                No
       3510 Glenn McConnell Pkwy.                                     access is no longer                 ultrasound cart, records, misc          Yes
       Charleston, SC 29414                                           employed with company               equip

       Public Storage, #B3028                                         N/A - Everyone with                 2 cans paint, a random large            No
       2363 Ashley River Rd.                                          access is no longer                 metal rack                              Yes
       Charleston, SC 29414                                           employed with company



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 3:19-bk-03841                        Doc 1           Filed 06/14/19 Entered 06/14/19 16:56:00                            Desc Main
                                                                     Document      Page 47 of 63
                                                                                                                                                    6/14/19 4:55PM

 Debtor      Pain MD, LLC                                                                               Case number (if known)



       Facility name and address                                      Names of anyone with                Description of the contents       Do you still
                                                                      access to it                                                          have it?
       First Security Self Storage, #B59                              N/A - Everyone with                 Charts and records                   No
       5 Midway Plaza Dr. NW                                          access is no longer                                                      Yes
       Christiansburg, VA 24073                                       employed with company

       First Security Self Storage, E08                               N/A - Everyone with                 Filing cabinets, old                 No
       5 Midway Plaza Dr. NW                                          access is no longer                 printer/copier                       Yes
       Christiansburg, VA 24073                                       employed with company

       TLC Mini Storage, #123                                         N/A - Everyone with                 Medical records and charts           No
       1960 Memorial Dr.                                              access is no longer                                                      Yes
       Clarksville, TN 37043                                          employed with company

       All American Storage, #132 & 134                               N/A - Everyone with                 Charts and records                   No
       2005 Fisk Rd.                                                  access is no longer                                                      Yes
       Cookeville, TN 38501                                           employed with company

       SelfStor Solutions, #22                                        N/A - Everyone with                 Old exam tables, chart               No
       1509 N. Washington Ave.                                        access is no longer                 cabinets                             Yes
       Cookeville, TN 38501                                           employed with company

       SelfStor Solutions, #23                                        N/A - Everyone with                 Charts and records                   No
       1509 N. Washington Ave.                                        access is no longer                                                      Yes
       Cookeville, TN 38501                                           employed with company

       Prime Storage Group, #B19                                      N/A - Everyone with                 Charts, records, file cabinets       No
       2417 E. Stone Dr.                                              access is no longer                 and shelving                         Yes
       Kingsport, TN 37660                                            employed with company

       Stowaway Storage, #304, 305 & 306                              N/A - Everyone with                 Charts and records                   No
       2005 American Way                                              access is no longer                                                      Yes
       Kingsport, TN 37660                                            employed with company

       Secure Storage Solutions, #66 & 67                             N/A - Everyone with                 Charts and records                   No
       2212 W.O. Smith St.                                            access is no longer                                                      Yes
       Lawrenceburg, TN 38464                                         employed with company

       StorPlace of Barfield Self Storage                             N/A - Everyone with                 Units 1506, 1614, 1618, 6205,        No
       138 Veterans Pkwy.                                             access is no longer                 6239, 6241, 6243, 6245               Yes
       Murfreesboro, TN 37128                                         employed with company               contain the majority of
                                                                                                          medical equipment, medical
                                                                                                          records and supplies from
                                                                                                          clinics which have been
                                                                                                          closed (Dyersburg, Gallatin,
                                                                                                          Murfreesboro, Spring Hill,
                                                                                                          McMinnville). Lists and
                                                                                                          photos of the items in storage
                                                                                                          are available.

       Access Climate Controlled Storage,                             N/A - Everyone with                 Units C-19 &C-16 contain             No
       3246 Old Manchester Hwy.                                       access is no longer                 charts and records                   Yes
       Tullahoma, TN 37388                                            employed with company



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
            Case 3:19-bk-03841                        Doc 1           Filed 06/14/19 Entered 06/14/19 16:56:00                          Desc Main
                                                                     Document      Page 48 of 63
                                                                                                                                                                6/14/19 4:55PM

 Debtor      Pain MD, LLC                                                                               Case number (if known)




21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                     Court or agency name and            Nature of the case                            Status of case
       Case number                                                    address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:19-bk-03841                        Doc 1           Filed 06/14/19 Entered 06/14/19 16:56:00                                 Desc Main
                                                                     Document      Page 49 of 63
                                                                                                                                                        6/14/19 4:55PM

 Debtor      Pain MD, LLC                                                                               Case number (if known)



       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26a.1.       Terry Bryant                                                                                                         October 2014 to
                    725 Cool Springs Blvd., Suite 550                                                                                    June 2019
                    Franklin, TN 37067
       26a.2.       Charles (Trey) Whitfield                                                                                             January 2015 to
                    725 Cool Springs Blvd., Suite 550                                                                                    June 2019
                    Franklin, TN 37067
       26a.3.       Blake Ford                                                                                                           Left company on
                    645 Foster Lane                                                                                                      August 31, 2017
                    Mount Juliet, TN 37122

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Terry Bryant
                    725 Cool Springs Blvd., Suite 550
                    Franklin, TN 37067
       26c.2.       Charles (Trey) Whitfield
                    725 Cool Springs Blvd., Suite 550
                    Franklin, TN 37067

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Michael Kestner                                725 Cool Springs Blvd., Suite 550                   President of PainMD, LLC and          80
                                                      Franklin, TN 37067                                  CEO / Owner of
                                                                                                          MedManagement, Inc. (a
                                                                                                          Member of PainMD, LLC)




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 3:19-bk-03841                        Doc 1           Filed 06/14/19 Entered 06/14/19 16:56:00                           Desc Main
                                                                     Document      Page 50 of 63
                                                                                                                                                        6/14/19 4:55PM

 Debtor      Pain MD, LLC                                                                               Case number (if known)



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Lisabeth Williams, M.D.                        725 Cool Springs Blvd., Suite 550                   President / Owner of                  20
                                                      Franklin, TN 37067                                  Mid-South Pain Management,
                                                                                                          P.C. (a Member of PainMD,
                                                                                                          LLC)


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value
       30.1 Lisabeth Wiliams, M.D.
       .    725 Cool Springs Blvd., Suite                                                                                June 1, 2018 -
               550                                                                                                       December 28,
               Franklin, TN 37067                                $110,073.43                                             2018               Compensation

               Relationship to debtor
               President / Owner of
               Mid-South Pain Management,
               P.C. (a Member of PainMD,
               LLC)


       30.2 Lisabeth Williams, M.D.
       .    725 Cool Springs Blvd., Suite
               550                                                                                                       Mar. 21, 2019      Partial repayment
               Franklin, TN 37067                                $17,500.00                                              & Apr. 1, 2019     of loan

               Relationship to debtor
               President / Owner of
               Mid-South Pain Management,
               P.C. (a Member of PainMD,
               LLC)


       30.3 Lisabeth Williams, M.D.
       .    725 Cool Springs Blvd., Suite
               550                                                                                                       Jun. 13, 2018 -    Reimbursement of
               Franklin, TN 37067                                $7,456.37                                               Mar. 7, 2019       expenses

               Relationship to debtor
               President / Owner of
               Mid-South Pain Management,
               P.C. (a Member of PainMD,
               LLC)




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 3:19-bk-03841                        Doc 1           Filed 06/14/19 Entered 06/14/19 16:56:00                             Desc Main
                                                                     Document      Page 51 of 63
                                                                                                                                                        6/14/19 4:55PM

 Debtor      Pain MD, LLC                                                                               Case number (if known)



               Name and address of recipient                     Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value
       30.4 Michael Kestner
       .    725 Cool Springs Blvd., Suite
               550                                                                                                       Mar. 21, 2019 -    Partial repayment
               Franklin, TN 37067                                $28,500.00                                              Apr. 10, 2019      of loan

               Relationship to debtor
               President of PainMD, LLC and
               CEO / Owner of
               MedManagement, Inc. (a
               Member of PainMD, LLC)


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation
    PainMD 401(k) Plan:872467 - VOYA Financial                                                                 EIN:        XX-XXXXXXX

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         June 14, 2019

 /s/ Michael Kestner                                                     Michael Kestner
 Signature of individual signing on behalf of the debtor                 Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 3:19-bk-03841                        Doc 1           Filed 06/14/19 Entered 06/14/19 16:56:00                             Desc Main
                                                                     Document      Page 52 of 63
                                                                                                                                                 6/14/19 4:55PM

B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                      Middle District of Tennessee
 In re       Pain MD, LLC                                                                                     Case No.
                                                                                  Debtor(s)                   Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                       0.00
             Prior to the filing of this statement I have received                                        $                       0.00
             Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     June 14, 2019                                                                /s/ Robert J. Mendes
     Date                                                                         Robert J. Mendes 017120
                                                                                  Signature of Attorney
                                                                                  Waypoint Law PLLC
                                                                                  346 21st Avenue North
                                                                                  Nashville, TN 37203
                                                                                  615.209.7477
                                                                                  bmendes@waypointlaw.com
                                                                                  Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            Case 3:19-bk-03841                        Doc 1           Filed 06/14/19 Entered 06/14/19 16:56:00                    Desc Main
                                                                     Document      Page 53 of 63
                                                                                                                                    6/14/19 4:55PM




                                                               United States Bankruptcy Court
                                                                      Middle District of Tennessee
 In re      Pain MD, LLC                                                                             Case No.
                                                                                    Debtor(s)        Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       June 14, 2019                                               /s/ Michael Kestner
                                                                         Michael Kestner/President
                                                                         Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
            Case 3:19-bk-03841                        Doc 1           Filed 06/14/19 Entered 06/14/19 16:56:00       Desc Main
                                                                     Document      Page 54 of 63
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                         PAIN MD, LLC
                         P.O. BOX 1226
                         FRANKLIN TN 37065

                         ROBERT J. MENDES
                         WAYPOINT LAW PLLC
                         346 21ST AVENUE NORTH
                         NASHVILLE, TN 37203

                         ACCESS CLIMATE CONTROLLED STORAGE
                         P. O. BOX 1225
                         TULLAHOMA TN 37388

                         AETNA
                         29406 RELIABLE PARKWAY
                         CHICAGO IL 60686-0294

                         AETNA, INC.
                         ATTN: COTIVITI HEALTHCARE, HILLCREST III
                         731 ARBOR WAY, SUITE 150
                         BLUE BELL PA 19422

                         ALL AMERICAN STORAGE
                         2009 FISK ROAD
                         COOKEVILLE TN 38506

                         AMERICAN EXPRESS
                         P.O. BOX 650448
                         DALLAS TX 75265-0448

                         ANTHEM HEALTHKEEPERS PLUS
                         P.O. BOX 62427
                         ATTN: COST CONTAINMENT UNIT
                         VIRGINIA BEACH VA 23466-2427

                         AT&T-IL
                         PO BOX 5019
                         CAROL STREAM IL 60197-5019

                         AVERUS
                         1800 NATIONS DRIVE #215
                         GURNEE IL 60031

                         B&A PROFESSIONAL OFFICE BUILDING LLC
                         P.O. BOX 3667
                         ATTN: BEN HARRIS
                         RADFORD VA 24143

                         BIOVENTUS LLC
                         PO BOX 732823
                         DALLAS TX 75373-2823




    Case 3:19-bk-03841   Doc 1    Filed 06/14/19 Entered 06/14/19 16:56:00   Desc Main
                                 Document      Page 55 of 63
                     BIZMATICS, INC.
                     4010 MOORPARK AVENUE
                     SUITE 222
                     SAN JOSE CA 95117

                     BLUE CROSS BLUE SHIELD OF TENNESSEE
                     1 CAMERON HILL CIRCLE
                     CHATTANOOGA TN 37402

                     BOSTON SCIENTIFIC CORPORATION
                     PO BOX 951653
                     DALLAS TX 75395-1653

                     C. TIMOTHY GARY, ESQ.
                     DW FRANKLIN CONSULTING GROUP, LLC
                     424 CHURCH STREET, SUITE 1300
                     NASHVILLE TN 37219

                     CAHABA GOVERNMENT BENEFIT ADMINISTRATORS
                     C/O CT CORPORATION SYSTEM
                     300 MONTVUE RD.
                     KNOXVILLE TN 37919-5546

                     CERILLIANT
                     811 PALOMA DRIVE, SUITE A
                     ROUND ROCK TX 78665

                     CGS DME MAC
                     P.O. BOX 955152
                     SAINT LOUIS MO 63195-5152

                     CIGNA
                     P.O. BOX 23487
                     CHATTANOOGA TN 37422-3487

                     COLLEGE OF AMERCAN PATHOLOGISTS(CAP)
                     P O BOX 71698
                     CHICAGO IL 60694-1698

                     D&H ELECTRONIC SYSTEMS, INC.
                     PO BOX 377
                     MOUNT JULIET TN 37121

                     DAVID ROSS, ADMINACTION COORDINATOR
                     SGS SOUTHEASTERN UNIFIED PROGRAM INTEGRI
                      33027
                     MIRAMAR FL 33027

                     DE LAGE LANDEN
                     PO BOX 41602
                     PHILADELPHIA PA 19101-1602




Case 3:19-bk-03841   Doc 1    Filed 06/14/19 Entered 06/14/19 16:56:00   Desc Main
                             Document      Page 56 of 63
                     DELAGE LANDEN FINANCIAL SERVICES, INC.
                     LEASE DIRECT
                     1111 OLD EAGLE SCHOOL ROAD
                     WAYNE PA 19087

                     DIALOG HEALTH INC. - CO
                     ATTN: BRANDON DANIELL
                     PO BOX 101043
                     DENVER CO 80250

                     EBSCO
                     P.O. BOX 830460
                     BIRMINGHAM AL 35283-0460

                     ELLEN BOWDEN MCINTYRE, ASSISTANT US ATTY
                     UNITED STATES DEPARTMENT OF JUSTICE
                     110 9TH AVENUE S., SUITE A-961
                     NASHVILLE TN 37203

                     ERISA SERVICES, INC.
                     PO BOX 24628
                     KNOXVILLE TN 37933

                     EXPERIAN HEALTH, INC.
                     C/O EXPERIAN
                     PO BOX 886133
                     LOS ANGELES CA 90088-6133

                     EXTRA SPACE STORAGE
                     3510 GLENN MCCONNELL PKWY
                     CHARLESTON SC 29414

                     EYE CARE CENTER ASSOCIATES, P.A.
                     ATTN: R. CRAIG COLLIER, M.D.
                     1100 NORTH JACKSON STREET,
                     TULLAHOMA TN 37388

                     FIRST DATA GLOBAL LEASING
                     4000 CORAL RIDGE DRIVE
                     CORAL SPRINGS FL 33065

                     FIRST SECURITY SELF STORAGE
                     5 MIDWAY PLAZA DR. NW
                     CHRISTIANSBURG VA 24073-6574

                     FISHER HEALTH CARE
                     P.O. BOX 404705
                     ATLANTA GA 30384-4705

                     FROST-ARNETT
                     P.O. BOX 198988
                     NASHVILLE TN 37219




Case 3:19-bk-03841   Doc 1    Filed 06/14/19 Entered 06/14/19 16:56:00   Desc Main
                             Document      Page 57 of 63
                     GENZYME CORPORATION
                     62665 COLLECTIONS CENTER DRIVE
                     CHICAGO IL 60693-0626

                     HEALTHCARESOURCEHR, INC.
                     PO BOX 783577
                     PHILADELPHIA PA 19178-3577

                     HENRY SCHEIN-2013
                     DEPT CH 10560
                     PALATINE IL 60055-0560

                     HLM INVESTMENTS
                     315 NORTH WASHINGTON, SUITE 209
                     ATTN: MIKE ATWOOD
                     COOKEVILLE TN 38501

                     HUMANA
                     ATTN: PROVIDER PAYMENT INTEGRITY DEPT.
                     P.O. BOX 14601
                     LEXINGTON KY 40512-4601

                     HUMANA MILITARY
                     TRICARE EAST REFUNDS / RECOUPMENTS
                     P.O. BOX 7937
                     MADISON WI 53707-7937

                     IDEACOM NETWORKS
                     220 GREAT CIRCLE ROAD
                     SUITE 110
                     NASHVILLE TN 37228

                     JAY S. BOWEN, ESQ.
                     SHACKELFORD, BOWEN, MCKINLEY & NORTON, L
                     47 MUSIC SQUARE EAST
                     NASHVILLE TN 37203

                     JOHN MARCHLOWSKA
                     DIRECTOR PROGRAM INTEGRITY DEFENSE HEALT
                     16401 EAST CENTRETECH PARKWAY
                     AURORA CO 80011-9043

                     JULIE PINETTE, PROGRAM INTEGRITY
                     DIVISION OF TENNCARE
                     310 GREAT CIRCLE ROAD
                     NASHVILLE TN 37243

                     KRAFT CPAS PLLC
                     555 GREAT CIRCLE ROAD
                     NASHVILLE TN 37228-1310

                     LINKEDIN CORPORATION
                     62228 COLLECTIONS CENTER DRIVE
                     CHICAGO IL 60693-0622


Case 3:19-bk-03841   Doc 1    Filed 06/14/19 Entered 06/14/19 16:56:00   Desc Main
                             Document      Page 58 of 63
                     LISABETH WILLIAMS, M.D.
                     103 GENERALS RETREAT PLACE
                     FRANKLIN TN 37064

                     LIVEMESSAGE AMERICA
                     PO BOX 639236
                     CINCINNATI OH 45263-9236

                     LORI M. TINSLEY
                     C/O RICHARD W. DAVIS, JR., ESQ.
                     P.O. BOX 3448
                     RADFORD VA 24143

                     LYNE, LLC
                     6 S. 14TH STREET
                     NASHVILLE TN 37206

                     MARATHON REALTY CORP.
                     1 FOOD CITY CIRCLE
                     PO BOX 1158
                     ABINGDON VA 24212

                     MEDMANAGEMENT, INC.
                     725 COOL SPRINGS BLVD., SUITE 550
                     FRANKLIN TN 37067

                     MEDSAFE WASTE, LLC
                     204 LOUISE AVENUE
                     SUITE A
                     HENDERSONVILLE TN 37075

                     MEDTECH ENTERPRISES
                     2158 NORTHGATE PARK LANE
                     SUITE 408
                     CHATTANOOGA TN 37415-6957

                     MERIT LABORATORY PARTNERS
                     357 RIVERSIDE DRIVE
                     SUITE 100
                     FRANKLIN TN 37064-8958

                     NC TRACKS
                     P.O. BOX 300009
                     RALEIGH NC 27622-8009

                     PALMETO GBA, LLC
                     C/O DUNCAN S. MCINTOSH
                     I-20 AT ALPINE RD., AA-270
                     COLUMBIA SC 29219

                     PALMETTO GBA
                     2300 SPRINGDALE DRIVE
                     CAMDEN SC 29020



Case 3:19-bk-03841   Doc 1    Filed 06/14/19 Entered 06/14/19 16:56:00   Desc Main
                             Document      Page 59 of 63
                     PERFORMANT RECOVERY, INC.
                     CMS RAC
                     P.O. BOX 3568
                     SAN ANGELO TX 76902

                     PHILIP BANGLE, ASSISTANT ATTORNEY GENERA
                     MEDICAID FRAUD & INTEGRITY DIVISION
                     500 CHARLOTTE AVENUE
                     NASHVILLE TN 37243

                     PRINT AUTHORITY
                     7103-B CROSSROADS BLVD.
                     BRENTWOOD TN 37027

                     PUBLIC STORAGE
                     2363 ASHLEY RIVER RD.
                     CHARLESTON SC 29414

                     R. STEPHEN JOBE, SENIOR COUNSEL
                     MEDICAID FRAUD & INTEGRITY DIVISION
                     500 CHARLOTTE AVENUE
                     NASHVILLE TN 37243

                     RICHARDSON R. LYNN
                     PO BOX 921
                     LEXINGTON VA 24450

                     RINOVA THE WELLNESS GROUP, P.C.
                     725 COOL SPRINGS BLVD.
                     SUITE 550
                     FRANKLIN TN 37067

                     RINOVA THE WELLNESS GROUP, P.C.
                     725 COOL SPRINGS BLVD.
                     SUITE 550
                     FRANKLIN TN 37068

                     RJ YOUNG
                     PO BOX 415000
                     NASHVILLE TN 37241-7511

                     RJ YOUNG
                     809 DIVISION STREET
                     NASHVILLE TN 37203

                     ROBERT A. PEAL, ESQ.
                     FUNK|SIMS, PLC
                     3322 WEST END AVE. #200
                     NASHVILLE TN 37203

                     SECURE STORAGE SOLUTIONS
                     PO BOX 393
                     LAWRENCEBURG TN 38464



Case 3:19-bk-03841   Doc 1    Filed 06/14/19 Entered 06/14/19 16:56:00   Desc Main
                             Document      Page 60 of 63
                     SELFSTOR SOLUTIONS
                     881 HILLSIDE DRIVE
                     COOKEVILLE TN 38501

                     SHACKELFORD, BOWEN, MCKINLEY AND NORTON
                     47 MUSIC SQUARE EAST
                     NASHVILLE TN 37203

                     SHRED-IT
                     28883 NETWORK PLACE
                     CHICAGO IL 60673-1288

                     STATE OF TENNESSEE, DEPARTMENT OF HEALTH
                     ATTN: OFFICE OF THE ATTORNEY GENERAL
                     P.O. BOX 20207, TENNCARE
                     NASHVILLE TN 37203-0207

                     STORPLACE OF VETERANS PKWY
                     138 VERERANS PARKWAY
                     MURFREESBORO TN 37128

                     STOWAWAY STORAGE
                     2005 AMERICAN WAY
                     KINGSPORT TN 37660

                     STRYKER SALES CORP
                     PO BOX 70119
                     CHICAGO IL 60673-0119

                     THOMAS A. WISEMAN III, ESQ.
                     WISEMAN ASHWORTH LAW GROUP
                     511 UNION STREET, SUITE 800
                     NASHVILLE TN 37219-1743

                     TITAN MANAGEMENT PARTNERS, LLC
                     123 WILTON PLACE
                     MOORESVILLE NC 28117

                     TLC MINI STORAGE
                     1960 MEMORIAL STREET
                     CLARKSVILLE TN 37043

                     U.S. DEPARTMENT OF THE TREASURY
                     BUREAU OF THE FISCAL SERVICE
                     P.O. BOX 830794
                     BIRMINGHAM AL 35283-0794

                     UCT, LLC
                     2731 BARTRAM ROAD
                     BRISTOL PA 19007

                     UNITED HEALTHCARE
                     ATTN: RECOVERY SERVICES
                     P.O. BOX 740804
                     ATLANTA GA 30374-0804

Case 3:19-bk-03841   Doc 1    Filed 06/14/19 Entered 06/14/19 16:56:00   Desc Main
                             Document      Page 61 of 63
                     US GOVERNMENT, DEPARTMENT OF HEALTH
                     AND HUMAN SERVICES (CMS & TRICARE)
                     110 9TH AVE, SOUTH, SUITE A-961
                     NASHVILLE TN 37203

                     W. ANTHONY HULLENDER DEP. ATTY GENERAL
                     500 CHARLOTTE AVENUE
                     MEDICAID FRAUD & INTEGRITY DIVISION
                     NASHVILLE TN 37243




Case 3:19-bk-03841   Doc 1    Filed 06/14/19 Entered 06/14/19 16:56:00   Desc Main
                             Document      Page 62 of 63
                                                                                                                                     6/14/19 4:55PM




                                                               United States Bankruptcy Court
                                                                      Middle District of Tennessee
 In re      Pain MD, LLC                                                                                   Case No.
                                                                                   Debtor(s)               Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Pain MD, LLC in the above captioned action, certifies that the following is a (are)
corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any class of
the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 June 14, 2019                                                         /s/ Robert J. Mendes
 Date                                                                  Robert J. Mendes 017120
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Pain MD, LLC
                                                                       Waypoint Law PLLC
                                                                       346 21st Avenue North
                                                                       Nashville, TN 37203
                                                                       615.209.7477
                                                                       bmendes@waypointlaw.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
            Case 3:19-bk-03841                        Doc 1           Filed 06/14/19 Entered 06/14/19 16:56:00            Desc Main
                                                                     Document      Page 63 of 63
